                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Kalishwar Das,                              )               C/A No. 0:19-1290-JMC-PJG
                                            )
                     Plaintiff,             )
                                            )
       vs.                                  )
                                            )                          ORDER
Mr. Rajesh Hassani, President, Pushpa Inc.; )
Pushpa Inc.; U.S. Department of Labor, Wage )
and Hour Division,                          )
                                            )
                     Defendant.             )
_____________________________________ )

       The plaintiff, a self-represented litigant, filed this civil action and the defendants

subsequently removed the case from the York County Court of Common Pleas. Defendants Hassani

and Pushpa, Inc. filed a motion to dismiss on May 8, 2019, pursuant to the Federal Rules of Civil

Procedure. (ECF No. 6.) As the plaintiff is proceeding pro se, the court entered an order pursuant

to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on May 9, 2019, advising the plaintiff of the




                                           Page 1 of 3
importance of a motion to dismiss and of the need for him to file an adequate response.1 (ECF No.

7.) The plaintiff was specifically advised that if he failed to respond adequately, the defendants’

motion may be granted, thereby ending his case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro order,

the plaintiff has failed to respond to the motion.2 As such, it appears to the court that he does not

oppose the motion and wishes to abandon this action.

        Based on the foregoing, it is

        ORDERED that the plaintiff shall advise the court as to whether he wishes to continue with

this case and to file a response to the defendants’ motion to dismiss within fourteen (14) days from



        1
          The plaintiff appealed this order to the United States Court of Appeals for the Fourth
Circuit. Accordingly, the court must determine whether it has jurisdiction to adjudicate the pending
motions in light of the plaintiff’s appeal. “[W]hile the filing of a notice of appeal ‘confers
jurisdiction on the court of appeals and divests the district court of control over those aspects of the
case involved in the appeal [,]’ the district court does not lose jurisdiction when the litigant takes an
appeal from an unappealable order.” United States v. Jones, 367 F. App’x 482, 484 (4th Cir. 2010)
(quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)); accord 16A Charles A.
Wright & Arthur R. Miller, Federal Practice and Procedure § 3949.1 (4th ed.) (“The weight of
authority holds that an appeal from a clearly non-appealable order fails to oust district court
authority; older cases holding to the contrary have been rejected.”) (footnotes omitted). Here, the
plaintiff appealed a non-final order for which no right to appeal has been triggered. Moreover, the
plaintiff did not obtain a certificate of appealability from this court to pursue an appeal from an
interlocutory or collateral order. See, e.g., Poux v. FCI Bennettsville SC, 418 F. App’x 157 (4th Cir.
2011) (dismissing appeal of order staying discovery for lack of jurisdiction because the order was
neither a final order nor an appealable interlocutory or collateral order). Accordingly, the court
retains jurisdiction over this matter.
        2
          The plaintiff did subsequently file a motion seeking to remand his case to state court, but
this motion fails to address the defendants’ arguments raised in their motion to dismiss. (ECF No.
9.) While the plaintiff makes arguments in opposition to the defendants’ motion to dismiss in his
notice of appeal to the Fourth Circuit, such arguments have not been properly presented to the
district court. Accordingly, the plaintiff is directed to file any response to the defendants’ motion
as a properly titled and captioned pleading in the United States District Court if he wishes those
arguments to be considered by this court.

                                              Page 2 of 3
the date of this order. The plaintiff is further advised that if he fails to respond, this action may be

recommended for dismissal with prejudice for failure to prosecute and failure to comply with

an order of the court. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P.

41(b).

         IT IS SO ORDERED.




                                                        ____________________________________
                                                        Paige J. Gossett
                                                        UNITED STATES MAGISTRATE JUDGE
June 26, 2019
Columbia, South Carolina




                                             Page 3 of 3
